Citation Nr: 1116319	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-03-756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nose disorder, claimed as a nasal septum deviation.

2.  Entitlement to service connection for a left knee disorder, claimed as a left knee meniscal tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 2003 to July 2006 and also evidently served in the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto.

The matter of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, nasal septum deviation had its onset during active military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, nasal septum deviation was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal as to the claim for a nose disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  Information concerning effective dates and ratings for a deviated nasal septum will be provided by the RO.  If appellant then disagrees with any of those actions, he may appeal those decisions.

II. Factual Background and Legal Analysis

The Veteran seeks service connection for a nose disorder, claimed as a deviated nasal septum, that he says was incurred during active service.  As a result of trauma to his nose, he maintains that he underwent nasal surgery shortly after his discharge from service.  Thus, the Veteran claims service connection is warranted for his nasal disorder, claimed as a deviated nasal septum.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty or inactive duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.6.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In the instant case, after a full review of the record, the Board finds that the evidence as to the question of whether a nose disorder was incurred in active service is in equipoise.  Resolving all reasonable doubt in favor of the Veteran, service connection for a nose disorder, claimed as a deviated nasal septum, is warranted.

Service treatment records indicate that, in August 2003, when examined for the United States Army Reserve, the Veteran's nose and sinuses were normal, and he was found qualified for service.  The Veteran entered active duty in December 2003.

Service treatment records further show that, in August 2005, the Veteran was seen in the clinic for follow up of respiratory problems that included a nasal septum deviation.  Upon clinical evaluation, a nasal septum deviation was noted and he was referred for an ear, nose, and throat (ENT) evaluation.  In February 2006, the Veteran was seen for follow up of breathing difficulty due to his nose deviation.  The assessment at that time was rhinitis.

According to a May 2006 service examination report, the Veteran's nose was abnormal and the examiner noted a septum deviation toward the right side that was positive for blood on the right nasal choana.  

The Veteran's Certificate of Release or Discharge from Active Duty Service (DD Form 214) reflects that he served in "a designated imminent danger pay area" with service in Kuwait from February 2004 to February 2005.  He was discharged from active service in July 2006.

Post service, a January 2007 VA general medical examination report includes clinical findings of a nasal septum deviation to the right side.

According to a March 2007 VA outpatient ENT consultation record, the Veteran gave a history of trauma to his nose five years earlier and was told by several ENT specialists to undergo surgery.  Objectively, he had a post traumatic right-sided nasal deformity.  The medical specialist said that the Veteran needed posttraumatic nasal reconstruction, rhinoplasty.  

In June 2007, the RO received the Veteran's current claim for service connection for a nose condition.

An October 2007 private operative report indicates that the Veteran had an acquired nasal septal deformity and underwent a reconstructive open septorhinoplasty.

In support of his claim, the Veteran submitted an October 2007 signed statement from M.V.L., a fellow soldier who served with him in Kuwait in 2004.  The statement reflects that he saw the Veteran suffer a blow to the nose in trying to bring down a stove of the MKT located in the field.  

In light of the foregoing, the Board finds that the evidence of record is consistent with the Veteran's contentions.  The Veteran's service records document that he served in an area of imminent danger in Kuwait.  He reported injuring his nose in service and submitted a signed statement to that effect from a fellow soldier.  His account of his exposure is credible and consistent with the circumstances of his service.  As a combat veteran, he is entitled to have his statements accepted.  38 U.S.C.A. § 1154(b).  See Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008) (to the effect that § 1154(b) requires more than that a claimant have served in "a combat zone" and does require personal participation in combat with the enemy, meaning he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).  Although, in March 2007, the Veteran told a VA ENT examiner that he injured his nose five years earlier, assumedly in 2002, that statement is not sufficient to rebut the presumption of soundness at service entry, especially in light of the evidence of inservice injury.  

The record further reflects that in August 2005 and February 2006, the Veteran was noted to have a deviated nasal septum and, when examined in May 2006, shortly before his discharge from active service, a deviated nasal septum was reported.  Further, the Veteran filed a claim for service connection for a deviated nasal septum in June 2007 and, in October 2007, underwent surgical reconstruction of his nose.  Here, the Board concludes that the Veteran has established the existence of an in-service injury consistent with the conditions of that time.  When examined in August 2003, prior to his December 2003 entry into active service, the Veteran's nose was normal but, in August 2005 and February 2006 while on active duty, he was reported to have a deviated nasal septum that was also noted on service examination in May 2006 just prior to his discharge.  

Further, in January 2007, a VA examiner also noted a deviated nasal septum and, in March 2007, a VA ENT specialist recommended surgery for the Veteran's nasal trauma that was performed in October 2007.  Resolving all doubt in the Veteran's favor, service connection is established for a deviated nasal septum, claimed as a nose condition.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a deviated nasal septum is granted.


REMAND

The Veteran also seeks service connection for a left knee disorder, claimed as a medial meniscal tear, that he says occurred during his active military service.  In support of his claim, he points to an October 2007 signed statement from M.V.L., his service comrade, who said that he saw the Veteran throw himself from a five ton vehicle and hit his left knee on a rock when he landed while in Kuwait in 2004.  The Board has no reason to doubt the Veteran's account of sustaining a knee injury while serving Kuwait.  See 38 U.S.C.A. § 1154(b).

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a left knee disorder.  On a report of medical history completed in May 2006, the Veteran denied having any knee trouble and a left knee disorder was not reported upon examination at that time.

As noted, the Veteran was discharged from service in July 2006.  A December 2006 private operative report indicates that the Veteran had a left knee meniscal tear and internal knee derangement, for which he underwent a meniscectomy chrondroplasty, and major sinovectomy.  The operative findings at that time included a medial meniscal tear and severe degenerative joint disease.  In June 2007, the Veteran submitted his current claim for service connection for a left knee disorder.

The Board finds that the Veteran should be afforded a VA examination to determine the etiology of any left knee disorder(s) found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran to undergo a VA orthopedic examination to determine the etiology of any left knee disorder found to be present.  The claims file should be made available to the examiners prior to examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

For any left knee disability found, including any meniscal tear or degenerative joint disease, the examiner should provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner is specifically advised that the Veteran's claimed in-service account of a left knee injury is deemed credible and consistent with his combat service.  A complete rationale should be provided for all opinions rendered.

2.  After completion of the above, the RO should review the expanded record and readjudicate the matter of entitlement to service connection for a left knee disorder.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS A. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


